DETAILED ACTION
Drawings
The drawings are objected to because:
1) there seemed to have occurred a technical difficulty with the filling of the corrected Fig 2, which resulted in it not being legible. Please resubmit Fig 2 with the next communication.
2) in Fig 4 both graph lines are labeled “diameter of electrode pin 0.25 mm”, however, one of the graph line should be labeled “0.35 mm” in order to be consistent with the specification.
3) in Figs 6 and 7, the reference numeral 400 for the metal structure is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Admitted Prior Art
The rejection of claims 14 and 16 (solder, conductive epoxy, aluminum, oxidized aluminum are all well-known materials) and claim 13 (the size and shape of the impedance matching element is a result effective variable that can be chosen based on the desired impedance needs) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 discloses a limitation “the electrode pin and the metal structure protrude away from the stem base by a same distance”, it is not clear from the claim which distance is being referred to, from which starting point on the base and in which direction is this distance measured. Claim 24 discloses a limitation “the resistance is located further away from the stem base than the electrode pin and the metal structure”, it is not clear from the claim how the pin and the metal structure can be located away from the stem base when they are positioned on the stem base.
For the purpose of examination the limitations as presented are considered and interpreted to mean that the resistance is attached to the top of the metal structure as illustrated in Fig 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluitmans et al. (5,065,226) hereinafter ‘226.
Fig 14 and annotated Fig 15 of ‘226 disclose a TO-type optical element package for high-speed communication, wherein
13.     “an electrode pin [9] is inserted and fixed in a hole formed in a stem base [B] and 
a side of the electrode pin [9], protruding away from the stem base [B], is surrounded by a metal structure [CBL] having a hole [feedthrough] (col. 9 ln. 51-55) so that an impedance of the portion of the electrode pin [9], surrounded by the stem base [B], and an impedance of the portion of the electrode pin protruding away from the stem base [B] are matched (col. 9 ln. 27-43),
a sub-mount [SM] for relaying transmitted signals between the electrode pin [9] 
the submount [SM] is located between the electrode pin [9] and the optical element [LD], and

    PNG
    media_image1.png
    449
    534
    media_image1.png
    Greyscale

a resistance [CS], for impedance matching is attached to an outwardly facing portion [top] of the metal structure [CBL] such that heat generated by the resistance [CS] is transferred to the metal structure [CBL] and prevents deterioration of a thermal characteristics of the thermoelectric element [TEC] (CS is not in contact with the TEC), and
the resistance [CS] is connected to the sub-mount [SM] by a signal transmission line [TL1] which relays transmitted signals from the resistance [CS] to the sub-mount [SM] (col. 9 ln. 66 – col. 10 ln. 6).”
Regarding claims 15, 17 and 22-24, ‘226 discloses:
15.     “wherein an insulating material [dielectric medium] is applied to the surface of the hole [feedthrough] of the metal structure [CBL].” (See col. 9 ln. 35-37)
17. 	“wherein an insulating layer [dielectric medium] is removed from a portion [bottom] of a surface of the metal structure [CBL] where the metal structure and the stem base [B] are in contact with each other.” No insulation is disclosed between the stem and the bottom of the metal structure; "removed" is a product by process limitation that has been considered but not given a patentable weight in a device claim.  
22. 	“wherein the electrode pin [9] is connected to the resistance [CS] via further signal transmission line [TL2] which relays transmitted signals from the electrode pin [9] to the resistance [CS].”  (See col. 9 ln. 66 – col. 10 ln. 6)
23. 	“wherein the resistance [CS] is attached to the metal structure [CBL] and spaced from the sub-mount [SM] by a gap [air gap] to prevent the heat generated by the resistance from transferring to the sub-mount.” (CS is not in contact with the SM) 
24. 	“wherein the electrode pin [9] and the metal structure [CBL] protrude away from the stem base [B] by a same distance, and the resistance [CS] is attached to the outwardly facing portion [top] of the metal structure [CBL] such that the resistance is located further away from the stem base [B] than the electrode pin and the metal structure.” (See Fig 15, CS is on top of the metal structure CBL)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘226 as applied to claim 13 above, and further in view of APA.
‘226 discloses a TO-type optical element package as described above, in addition:
14.     “wherein the metal structure [CBL] is attached and electrically connected to the stem base [B]” See col. 9 ln. 55-59
16.     “the surface of the hole [feedthrough] is insulated [dielectric medium]” See col. 9 ln. 35-37
but does not disclose:
14.     “connected through a solder or conductive epoxy.” 
16.     “wherein the metal structure is made of aluminum and the surface of the hole is insulated by oxidizing the metal structure made of aluminum.” 
However, these materials/elements are known in the art to be used with lasers as evidenced by APA. 
It would have been obvious to one or ordinary skill in the art before the filing date of the invention to make the package of these known materials/elements, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments with respect to claim 13, filed on 12/14/20 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. A. Golub-Miller/           Primary Examiner, Art Unit 2828